R. M. Maher, J.
(dissenting). I respectfully dissent, for I cannot agree that the prosecutor’s remarks in this case were so inoffensive that they can be considered harmless.
In his opening statement, the prosecuting attorney characterized the offense with which defendant was charged as receiving "Department of Social Services’ money, welfare money, tax money, your money and my money fraudulently”. In his closing arguments, he returned to this theme, saying:
"Now, we all know where the A.D.C. money comes from, you’re all paying for it, there are people who need *91it desparately. Those people are entitled to it but those people that take advantage of the system must be stopped and I am asking you to stop them.”
This is the sort of civic duty argument which has long been condemned by this Court, People v Farrar, 36 Mich App 294; 193 NW2d 363 (1971), People v Meir, 67 Mich App 534; 241 NW2d 280 (1976).
Not content with this improper argument, the prosecutor thereafter sought to bolster his case by putting the prestige of his office behind it, saying:
"I am an agent for the State, you are the State, you are the people of the State. I am, therefore, your agent, Mrs. Lemanski’s agent as well. I have a duty to present the facts to you clearly, not deceptively. Not to create any smoke screens, not to deviate, but to present them to you as clearly as possible.”
Such remarks are also improper, People v Humphreys, 24 Mich App 411; 180 NW2d 328 (1970), People v Erb, 48 Mich App 622; 211 NW2d 51 (1973).
Subsequently, he urged the jury in evaluating the actions of Department of Social Services employees to remember that "they work for us, too”. Then, returning to his original theme, the prosecutor said:
"[W]e don’t want people to go hungry, to starve, no shelter, to go unclothed. For her to take advantage of this deprives other people and she did take advantage of it.”
This is not a case of an isolated remark which could have been cured by an instruction had defendant timely objected, cf. People v Blassingame, 59 Mich App 327; 229 NW2d 438 (1975). In this *92case "an instruction, given the repeated efforts of the prosecution to appeal to the prejudices of the jury, would not have cured any prejudice”. People v Meir, supra, at 538.
I agree with Judge (now Justice) Levin’s comment in People v Farrar, supra, at 299:
"Unless we enforce the rules we encourage their violation and add to the burden of the appellate courts. Our frequent strictures against this kind of argument mean little unless we are prepared to reverse and require a new trial.”
I would reverse.